--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
the 10th day of March, 2011 by and between COMPLETE ADVISORY PARTNERS, LLC (the
“Consultant”), a Michigan limited liability company having its principal offices
at 45670 Warwick Drive, Macomb, MI 48044 and ROYAL MINES AND MINERALS CORP. (the
“Client”), a Nevada corporation having its principal offices at 2580 Anthem
Village Drive, Suite 112, Henderson, NV 89052.

WHEREAS:,

A.       Consultant is in the business of providing market awareness and public
relations services;

B.       The Client wishes to retain Consultant to market awareness and public
relations services; and

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

1.       Consulting Services. The client hereby retains the Consultant to
provide market awareness and public relations services.

The services of the Consultant shall not be Exclusive nor shall the Consultant
be required to render any specific number of hours or assign specific personnel
to the Client or its projects.

2.       Independent Contractor. The Consultant agrees to perform its consulting
duties hereto as an independent contractor.

3.       Services. All services to be performed by the Consultant under this
Agreement shall be in accordance with all applicable securities and other laws.
In performing its services under this Agreement, the Consultant will not make
use of spam e-mails or spam faxes or any other improper or manipulative
promotional methods or activities and shall not engage any subcontractor
involved in such activities.

4.       Written Approval. All information distributed or published by the
Consultant under this Agreement shall be approved in writing by the Client prior
to its distribution or publication.

5.       Time, Place and Manner of Performance. The Consultant shall be
available for advice and counsel to the officers and directors of the Client as
such reasonable and convenient times and places as may be required. Except as
aforesaid, the time, place and manner of performance of the services hereunder,
including the amount of time to be allocated by the Consultant to any specific
service, shall be determined at the sole discretion of the Consultant.

6.       Term of Agreement. The term of this Agreement shall be three (3)
months, commencing on the date of this Agreement, subject to prior termination
as hereinafter provided.

7.       Compensation. In providing the foregoing services, the Consultant shall
be responsible for all costs incurred. The Client shall issue to the Consultant
the following securities (the “Securities”) upon signing of this Agreement in
consideration of its agreement to provide the services:

  (a)

Three hundred fifteen thousand (315,000) shares (the “Shares”) of the Client’s
common stock; and

        (b)

Warrants to purchase an additional 315,000 Shares (the “Warrant Shares”)
exercisable at a price of $0.10 per share for a period expiring one (1) year
from the date of issuance.

1

--------------------------------------------------------------------------------

The Consultant acknowledges and agrees that all certificates representing the
Shares, the Warrants, and the Warrant Shares, will be “restricted securities”,
as contemplated under the Securities Act of 1933 (the “Securities Act”), and
will be endorsed with the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT"), AND HAVE BEEN ISSUED IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE
SECURITIES ACT OR ARE EXEMPT FROM SUCH REGISTRATION.”

8.       Consultant Representations and Warranties. The Consultant represents
that the Consultant is an accredited investor as defined in Rule 501 of
Regulation D promulgated under the Securities Act. The Consultant represents
that it is acquiring the Securities for its own account for investment purposes
only and not with a view towards resale. The Consultant further represents that
it has access to all necessary information to make its investment decision and
has experience in investment in speculative securities.

9.       Client’s Representations. The Client represents that it is in
compliance with all applicable Securities and Exchange Commission reporting and
accounting requirements. The Client further represents that it has not been and
is not the subject of any enforcement proceeding or injunction by the Securities
and Exchange Commission or any state securities agency.

10.      Termination.

  (a)

The Consultant’s relationship with the Client hereunder will terminate on June
10, 2011.

        (b)

This Agreement may be terminated by the Client without notice to the Consultant
if the Consultant is in default hereunder.

        (c)

The Consultant and the Client shall have the right and discretion to terminate
this Agreement should the other party in performing their duties hereunder,
violate any law, ordinance, permit or regulation of any governmental entity,
except for violations which either singularly or in the aggregate do not have or
will not have a material adverse effect on the operations of the Client.

        (d)

In the event of any termination hereunder all Securities paid to the Consultant
through the date of termination shall be fully earned and non-refundable and the
parties shall have no further responsibilities to each other except the
Consultant will continue to comply with the provisions of section 11 hereof.

11.      Confidentiality. The Consultant recognizes and acknowledges that it has
and will have access to certain confidential information of the Client and its
affiliates that are valuable, special and unique assets and property of the
Client and such affiliates. The Consultant will not, during the term of this
Agreement, disclose, without the prior written consent or authorization of the
Client, any of such information to any person, for any reason or purpose
whatsoever. In this regard, the Client agrees that such authorization or consent
to disclose may be conditioned upon the disclosure being made pursuant to a
secrecy agreement, protective order, provision of statute, rule, regulation or
procedure under which the confidentiality of the information is maintained in
the hands of the person to whom the information is to be disclosed or in
compliance with the terms of a judicial order or administrative process.

12.      Conflict of Interest. The Consultant shall be free to perform services
for other persons. The Consultant will notify the Client of its performance of
Consultant services for any other person, which could conflict with its
obligations under the Agreement. Upon receiving such notice, the Client may
terminate this Agreement or consent to the Consultant’s outside consulting
activities; failure to terminate, this Agreement within seven (7) business days
of receipt of written notice of conflict shall constitute the Client’s ongoing
consent to the Consultant’s outside consulting services.

2

--------------------------------------------------------------------------------

13.      Disclaimer of Responsibility for Act of the Client. In no event shall
the Consultant be required by this Agreement to represent or make management
decisions for the Client. The Consultant shall under no circumstances be liable
for any expense incurred or loss suffered by the Client as a consequence of such
decisions, made by the Client or any affiliates or subsidiaries of the Client.

14.      Indemnification.

  (a)

The Client shall protect, defend, indemnify and hold the Consultant and its
assigns and attorneys, accountants, employees, officers and director harmless
from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, costs and expenses (including
reasonable attorneys’ fees) of every kind and character resulting from, relating
to or arising out of (a) the inaccuracy, non- fulfillment or breach of any
representation, warranty, covenant or Agreement made by the Client herein, or
(b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Client (c) a violation of state or
federal securities laws.

        (b)

The Consultant shall protect, defend, indemnify and hold the Client and its
assigns and attorneys, accountants, employees, officers and director harmless
from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, costs and expenses (including
reasonable attorneys’ fees) of every kind and character resulting from, relating
to or arising out of (a) the inaccuracy, non- fulfillment or breach of any
representation, warranty, covenant or Agreement made by the Consultant herein,
or (b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Consultant (c) a violation of state
or federal securities laws.

15.      Waiver of Breach. Any waiver by either party or a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by any party.

16.      Assignment. This Agreement and the right and obligations of the
Consultant hereunder shall not be assignable without the written consent of the
Client.

17.      Applicable Law. It is the intention of the parties hereto that this
Agreement and the performance hereunder and all suits and special proceedings
hereunder be construed in accordance with and under and pursuant to the laws of
the State of Nevada and that in any action, special proceeding or other
proceedings that may be brought arising out of, in connection with or by reason
of this Agreement, the law of the State of Nevada shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction on which any action or special proceeding may be instituted.

18.      Severability. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any
competent court, the Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.

19.      Entire Agreement. This Agreement constitutes and embodies the entire
understanding and Agreement of the parties and supersedes and replaces all other
or prior understandings, agreements and negotiations between the parties.

20.      Waiver and Modification. Any waiver, alteration, or modification of any
of the provisions of this Agreement shall be valid only if made in writing and
signed by the parties hereto. Each party hereto, may waive any of its rights
hereunder without affecting a waiver with respect to any subsequent occurrences
or transactions hereof.

3

--------------------------------------------------------------------------------

21.      Binding Arbitration. Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
arbitration shall be conducted in Clark County, Nevada.

22.      Counterparts and Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

COMPLETE ADVISORY PARTNERS, LLC   ROYAL MINES AND MINERALS CORP. by its
authorized signatory:   by its authorized signatory:                   /s/ Hank
Zemla   /s/ Jason S. Mitchell Hank Zemla, President   Jason S. Mitchell, CFO and
Treasurer

4

--------------------------------------------------------------------------------